Citation Nr: 1800454	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In its June 2006 and April 2017 decisions, the Board remanded the appeal for further development. The Veteran testified at a hearing before the undersigned in August 2016. A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the delay of an additional remand is regrettable, adjudication of the Veteran's claims for entitlement to an acquired psychiatric disorder, to include bipolar disorder, cannot occur without additional development. 

In accordance with the Board's April 2017 remand directions, the Veteran was afforded a VA examination for his claimed disorder in July 2017, specifically for an etiologic opinion on any diagnosed psychiatric condition. The examiner diagnosed bipolar disorder and opined that the Veteran's mental health disorder was clearly not service connected because the Veteran admitted experiencing psychotic symptoms before entering service. The examiner further opined that there was a lack of clear evidence the Veteran's claimed disorder was aggravated beyond its expected course. The examiner's opinions do not appear to address the Veteran's direct service connection claim as instructed by the Board's April 2017 remand instructions. When the Board issues remand instructions to the RO, it confers upon the Veteran the right to compliance with those instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the above, a new VA examination and opinion is needed to address the nature and etiology of the Veteran's claimed psychiatric disability, to include bipolar disorder. 

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a new VA examination regarding the nature and etiology of his claimed psychiatric disability. If possible, the examination should be conducted by someone other than the individual who conducted the July 2017 VA mental health examination. The examiner should accomplish the following:

First, the examiner should identify all current psychiatric disorders that the Veteran now has. If any previously diagnosed disorder is not diagnosed, the examiner should provide a supporting explanation. 

Second, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a degree of probability of 50 percent or greater, that each currently diagnosed psychiatric disorder had its onset during or is otherwise related to the Veteran's military service. 

In providing this opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records and specifically address whether any incidents, symptoms, or treatment that the Veteran experienced or manifested during service (a) represents the earliest manifestation of a later manifested or diagnosed psychiatric disorder, or (b) was actually a misdiagnosis of a later manifested or diagnosed psychiatric disorder, or (c) developed into any current psychiatric disorder. If any currently diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

The examiner should assume no psychiatric disorder existed prior to service.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

2. Thereafter, readjudicate the claims. If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




